REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed negative lens specifically including as the distinguishing features in combination with the other limitations the claimed “a recess in the second face, the recess adjacent to the concave optical surface and enlarging the cavity; a rim encompassing the concave optical surface and the recess, the rim having a planar surface.”
 	Regarding independent claim 17 (and its dependents), the prior art does not disclose the claimed endoscope specifically including as the distinguishing features in combination with the other limitations the claimed “a deflection prism having an entrance face, the deflection prism
coupled to the negative lens such that the second rim contacts the entrance face; a glass plate coupled to and in contact with the first rim of the negative lens.”
 	Regarding independent claim 19 (and its dependents), the prior art does not disclose the claimed endoscope specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the negative lens is adapted to collect rays from an object field to be observed: the rays pass through the negative lens and enter the deflection prism through the entrance face; the rays are reflected internally in the deflection prism towards the entrance face; the recess extends an area where the rays are reflected internally in
the deflection prism.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comments 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statement (IDS) submitted on 4/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawing filed 4/30/2020 have been accepted by the examiner. 
 	Fujino (20120140336) is being cited herein to show a reference that discloses some similar features to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872